Citation Nr: 0829394	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic right eye optic 
neuritis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO).

A December 2006 decision of the Board denied entitlement to 
service connection for chronic right eye optic neuritis.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a March 2008 
Joint Motion for Court Remand (Joint Motion), the Court 
remanded the veteran's appeal to the Board.

A letter was sent to the veteran and his attorney on April 
30, 2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In July 
2008, the veteran's attorney sent a letter to the Board, 
enclosing additional argument with an attached waiver of RO 
review.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In pertinent part, the March 2008 Joint Motion in this case 
concluded that deficiencies in the Board's analysis in its 
December 2006 decision precluded effective judicial review.  
Specifically, the Joint Motion stated that the January 2006 
VA and February 2006 fee-based examinations failed to satisfy 
the directives of the March 2005 Remand; it further concluded 
that the January 2006 VA examiner, citing her inexperience in 
the specialty of neuro-opthamology, declined to provide a 
nexus opinion, and the February 2006 fee-based examiner did 
not provide a rationale for his conclusion that the veteran's 
inservice acute eye injury had no relationship to his current 
eye disorder.  Moreover, these examinations, according to the 
Joint Motion, generally failed to "provide[] the information 
sought by the Board's March 2006 (sic) remand, and neither 
contained adequate rationale for the conclusions reached."

To ensure that the requirements of the Joint Motion are met, 
remand is necessary so that a medical opinion addressing all 
of the directives of the March 2005 Remand can be obtained.  
38 C.F.R. § 3.159(c) (4) (i); see Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007).

Accordingly, the case is remanded for the following actions:

1.  The veteran's claims file and a 
copy of this Remand must be forwarded 
to a VA examiner with the appropriate 
experience in neuro-opthamology, who 
should be requested to review both 
items thoroughly.  If a VA examiner 
with the appropriate experience is not 
available, a fee-based examiner with 
the requisite experience should be 
selected.  After review of the claims 
file and this Remand, the examiner 
should be asked to provide an opinion 
with respect to each of the following 
questions.  

(a) Did the veteran's childhood history 
of alternative esotropia since 
childhood, as noted at service 
entrance, cause or contribute to his 
current chronic right eye optic 
neuritis?  

(b) Did the veteran's August 1958 
inservice right eye injury, as noted in 
the service treatment records, cause or 
contribute to his current chronic right 
eye optic neuritis?  

(c) Does the absence of treatment for a 
right eye disorder in the record, in 
the years between the veteran's service 
discharge in 1960 and the first noted 
treatment in 1991, factor into any 
relationship between his inservice eye 
disorder and his current chronic right 
eye optic neuritis?  If so, how and to 
what extent?  

(d) Is the pathology and treatment 
documented in private treatment records 
dated from 1991 to 1992 in any way 
related to either the inservice right 
eye injury or the veteran's current 
chronic right eye optic neuritis?  If 
so, how and to what extent?  

The examiner is also requested to 
specifically state whether it is at 
least as likely as not that any 
currently diagnosed right eye 
disability was caused or aggravated by 
the veteran's military service.

A complete rationale for each and every 
opinion given must be provided, to 
include specific reference to all 
clinical evidence on which the opinion 
is based, and the degree of certainty 
(e.g. more likely, as likely as not, 
less likely, etc.) with which the 
conclusion is made.  The report 
prepared must be typed.

2.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  Specifically, the RO 
must make sure that each of the medical 
questions listed in the second 
paragraph of directive (1) above have 
been answered, and a rationale 
provided.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once, to include return 
of the claims file to the examiner for 
annotation and/or amendment.

3.  When the above development has been 
completed, the issue on appeal must be 
readjudicated.  If the appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran and his attorney.  After 
the veteran and his attorney have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

